DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 19 August 2022 has been entered.  Claims 1 – 3, 6 – 12, and 15 – 24 remain pending in the application.

Claim Interpretation
Claims 1 and 10 each require an impact and thermal protective layer having a relatively higher melting point and compression recovery factor than a structural base layer. The phrase “relatively higher” is not expressly limited to any ratio or difference between the melting point or the compression recovery factor so long as the value associated with the impact and thermal protective layer exceeds that of the structural base layer.
	“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See MPEP § 2111.01, II.  
	The instant specification numerically delineates suitable melting points for the impact and thermal protective layer and the structural base layer (e.g. ¶¶ [0013], [0020], [0027], [0076], [0080], [0083]).  Aside from claims 6 and 15 which place express limitations on melting point, the examiner observes the remaining claims under consideration are not limited to the descriptions in the instant specification.  However, for claims 6 and 15, while limited by the melting point, the examiner notes no limitation in the compression recovery factor beyond that described in claims 1 or 10 is provided, so the interpretation previously discussed for claims 1 and 10 similarly applies in this context.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 8 – 12, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lancia (US 2009/0186716 A1) in view of Guertin (US 2012/0036698 A1), Ellis (US 2015/0322301 A1), and Sherga (US 2014/0018502 A1), as evidenced by Merriam-Webster (archived webpage dictionary entry for “berm”, web.archive.org/web/20161220194148/https://www.merriam-webster.com/dictionary/berm).
	Regarding claim 1, Lancia discloses a modular foundation structure for artificial surface systems (“multiple layer construction” for a “miniature golf hole system” having a “turf-like surface layer”, e.g. “golf hole system” 10 with “artificial turf layer” 4: e.g. Fig. 1 – 6; ¶¶ [0012] – [0038]) comprising a structural base layer comprising a shaped foam having contoured and elevated features (“berm” comprising “expanded polystyrene base” 9: e.g. Fig. 2, 4; ¶¶ [0021], [0023], [0030], [0032]), wherein said shaped rigid foam defines, e.g. a mound (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Although Lancia does not explicitly use the term “mound”, Merriam-Webster indicates a berm is a type of mound (definition 1, page 2).  Therefore, Lancia’s “berm” is considered to read on a mound as required of claim 1.
	Although Lancia is not specific as to the modular foundation structure further comprising an adhesive layer covering the structural base layer, an impact and thermal protective layer attached to said structural base layer via said adhesive layer, said impact and thermal protective layer being configured to support an artificial surface layer, wherein said impact and thermal protective layer comprises bead molded expanded polypropylene (EPP) foam to have a relatively higher melting point and compression recover factor than said structural base layer, and said adhesive layer comprising a closed foam adhesive, these features would have been obvious in view of Guertin and Ellis.
	Guertin discloses a modular foundation structure for artificial surface systems (“safety padding”: e.g. Fig. 1 – 13; ¶¶ [0008] – [0071]) comprising: 
	a structural base layer comprising a shaped rigid foam having contoured and elevated features (“secondary impact layer”, e.g. “impact layer” 120, 220, 320, 420, of a rigid foam: e.g. Fig. 1 – 4; ¶¶ [0008], [0030], [0033] – [0040], [0042], [0044] – [0049]); 
	an adhesive layer covering the structural base layer (e.g. ¶¶ [0039], [0050]); and 
	an impact protective layer attached to said structural base layer via said adhesive layer, and configured to support an artificial surface layer (“impact layer” 110 less rigid than the “impact layer” 120: e.g. Fig. 1 – 4; ¶¶ [0008] – [0010], [0030] – [0040], [0042], [0043], [0045] – [0049]), 
	said impact protective layer comprising bead molded expanded polypropylene (e.g. ¶ [0043]) having a relatively higher compression recovery factor than said structural base layer (“impact layer” 110, 210, 310, 410 which does not “bounce back” to original shape as readily as “impact layer” 120 and faces outward for absorbing initial impacts: e.g. ¶ [0034]).
	Guertin discloses said impact and thermal protective layer further improves safety by decelerating impact energy before impacting with the more rigid structural base layer (e.g. ¶¶ [0008], [0010], [0031], [0052], [0071]).
	While Lancia’s modular foundation structure relates to a miniature golf hole system (e.g. ¶¶ [0012], [0013], [0020] – [0028], [0031], [0035], [0038]) and Guertin’s modular foundation structure primarily relates to padding for hockey rinks (e.g. ¶¶ [0008] – [0010], [0048], [0052], [0068], [0070]), Guertin seeks to rectify issues in the prior art with respect to padding in order to protect a person from injury when contacting stationary objects that can be environmental hazards, in particular small surface area such as corners (e.g. ¶¶ [0002] – [0007], [0070], [0071]).  Lancia’s modular foundation structure presents a small surface area, e.g. a berm (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).  Although Lancia’s berm is a structure on the ground rather than an upright surface Lancia is primarily concerned with, one of ordinary skill in the art would have readily recognized people may trip, fall, or otherwise travel toward the ground for various reasons, therefore posing danger if falling toward the berm.
	Ellis discloses closed foam adhesives having thermal insulation and cushioning properties that are particular useful for their higher modulus that contributes to the cushioning properties (e.g. ¶¶ [0005] – [0066], especially ¶¶ [0050], [0053], [0057], [0058], [0061], [0063], [0066]).  Accordingly, one of ordinary skill in the art would have observed such adhesives are relevant to Guertin’s goal to improve impact resistance.
	Therefore, in order to better protect from incidental injury from contacting the berm, it would have been obvious to modify Lancia’s modular foundation structure to further comprise an adhesive layer covering the structural base layer, an impact protective layer attached to said structural base layer via said adhesive layer, said impact protective layer being configured to support an artificial surface layer, wherein said impact protective layer comprises bead molded expanded polypropylene to have a relatively higher compression recover factor than said structural base layer as Guertin discloses, and said adhesive layer to comprise a closed foam adhesive as Ellis discloses.
	As to the impact protective layer having a relatively higher melting point, thus making it an impact and thermal protective layer, Guertin states the impact protective layer comprises, e.g. expanded polypropylene (e.g. ¶¶ [0043]) and the structural base layer comprises, e.g., expanded polyethylene (e.g. ¶¶ [0035], [0044], [0046], [0048]).
	Polypropylene has typical melting points of 320 to 330 degrees Fahrenheit whereas polyethylene has typical melting points of 250 to 275 degrees Fahrenheit (Sherga: e.g. ¶ [0112]).  Therefore, at least in Guertin’s embodiments wherein a combination of an expanded polyethylene as a closed cell foam (e.g. ¶¶ [0035], [0067]) and an expanded polypropylene as an open cell foam (e.g. ¶¶ [0032], [0043]) is suitable for forming a structure which is advantageous for imparting further impact protection, it would have followed the impact protective layer is also an impact and thermal protective layer having a relatively higher melting point.
	Regarding claim 2, in addition to the limitations of claim 1, Guertin’s shaped rigid foam comprises a closed-cell foam (e.g. ¶¶ [0035], [0043], [0044]).  In view of the advantages discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Lancia, Guertin, Ellis, and Sherga as well as Guertin’s implied suitability of the closed-cell foam for such purposes, it would have been obvious to provide the structural base layer as a closed-cell foam.
	Regarding claim 3, in addition to the limitations of claim 2, Guertin’s closed cell foam comprises, e.g. expanded polyethylene (e.g. ¶¶ [0035], [0044], [0046], [0048]).
	Regarding claim 8, in addition to the limitations of claim 1, Lancia discloses the modular foundation structure is configured to support an artificial surface layer including artificial turf (e.g. ¶¶ [0013], [0015], [0017]).  Given Guertin’s modular foundation structure may be provided with a cover (e.g. ¶¶ [0054], [0055]), in order to maintain Lancia’s primary disclosure of use with artificial turf, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Lancia to be configured to support an artificial surface layer including artificial turf.
	Regarding claim 9, in addition to the limitations of claim 1, Lancia discloses the modular foundation structure is configured to support an artificial surface layer (e.g. ¶¶ [0013], [0015], [0017]).  Guertin’s modular foundation structure may be provided with a cover, e.g. a rubber with a soft touch or feel in order to further improve impact absorption (e.g. ¶¶ [0054], [0055]).  Therefore, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Lancia to be configured to support an artificial surface layer including rubber.
	Although not stated as poured-in-place rubber, this is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  No particular parameters are given to the pouring.  Therefore, Guertin’s rubber is considered to adequately read on claim 9.
	Regarding claim 10, Lancia discloses an artificial surface system (“multiple layer construction” for a “miniature golf hole system”, e.g. “golf hole system” 10: e.g. Fig. 1 – 6; ¶¶ [0012] – [0038]) comprising: an artificial surface layer (“turf-like surface layer”, e.g. “artificial turf layer” 4: e.g. ¶¶ [0013], [0015], [0017]); and a structural base layer comprising a shaped foam having contoured and elevated features (“berm” comprising “expanded polystyrene base” 9: e.g. Fig. 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Although Lancia is not specific as to the modular foundation structure further comprising an adhesive layer covering the structural base layer, an impact and thermal protective layer attached to said structural base layer via said adhesive layer, said impact and thermal protective layer being configured to support an artificial surface layer, wherein said impact and thermal protective layer comprises bead molded expanded polypropylene (EPP) foam to have a relatively higher melting point and compression recover factor than said structural base layer, and said adhesive layer comprising a closed foam adhesive, these features would have been obvious in view of Guertin and Ellis.
	Guertin discloses a modular foundation structure for artificial surface systems (“safety padding”: e.g. Fig. 1 – 13; ¶¶ [0008] – [0071]) comprising: 
	a structural base layer comprising a shaped rigid foam having contoured and elevated features (“secondary impact layer”, e.g. “impact layer” 120, 220, 320, 420, of a rigid foam: e.g. Fig. 1 – 4; ¶¶ [0008], [0030], [0033] – [0040], [0042], [0044] – [0049]); 
	an adhesive layer covering the structural base layer (e.g. ¶¶ [0039], [0050]); and 
	an impact protective layer attached to said structural base layer via said adhesive layer, and configured to support an artificial surface layer (“impact layer” 110 less rigid than the “impact layer” 120: e.g. Fig. 1 – 4; ¶¶ [0008] – [0010], [0030] – [0040], [0042], [0043], [0045] – [0049]), 
	said impact protective layer comprising bead molded expanded polypropylene (e.g. ¶ [0043]) having a relatively higher compression recovery factor than said structural base layer (“impact layer” 110, 210, 310, 410 which does not “bounce back” to original shape as readily as “impact layer” 120 and faces outward for absorbing initial impacts: e.g. ¶ [0034]).
	Guertin discloses said impact and thermal protective layer further improves safety by decelerating impact energy before impacting with the more rigid structural base layer (e.g. ¶¶ [0008], [0010], [0031], [0052], [0071]).
	While Lancia’s modular foundation structure relates to a miniature golf hole system (e.g. ¶¶ [0012], [0013], [0020] – [0028], [0031], [0035], [0038]) and Guertin’s modular foundation structure primarily relates to padding for hockey rinks (e.g. ¶¶ [0008] – [0010], [0048], [0052], [0068], [0070]), Guertin seeks to rectify issues in the prior art with respect to padding in order to protect a person from injury when contacting stationary objects that can be environmental hazards, in particular small surface area such as corners (e.g. ¶¶ [0002] – [0007], [0070], [0071]).  Lancia’s modular foundation structure presents a small surface area, e.g. a berm (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).  Although Lancia’s berm is a structure on the ground rather than an upright surface Lancia is primarily concerned with, one of ordinary skill in the art would have readily recognized people may trip, fall, or otherwise travel toward the ground for various reasons, therefore posing danger if falling toward the berm.
	Ellis discloses closed foam adhesives having thermal insulation and cushioning properties that are particular useful for their higher modulus that contributes to the cushioning properties (e.g. ¶¶ [0005] – [0066], especially ¶¶ [0050], [0053], [0057], [0058], [0061], [0063], [0066]).  Accordingly, one of ordinary skill in the art would have observed such adhesives are relevant to Guertin’s goal to improve impact resistance.
	Therefore, in order to better protect from incidental injury from contacting the berm, it would have been obvious to modify Lancia’s modular foundation structure to further comprise an adhesive layer covering the structural base layer, an impact protective layer attached to said structural base layer via said adhesive layer, said impact protective layer being configured to support an artificial surface layer, wherein said impact protective layer comprises bead molded expanded polypropylene to have a relatively higher compression recover factor than said structural base layer as Guertin discloses, and said adhesive layer to comprise a closed foam adhesive as Ellis discloses.
	Regarding claim 11, in addition to the limitations of claim 10, Guertin’s shaped rigid foam comprises a closed-cell foam (e.g. ¶¶ [0035], [0043], [0044]).  In view of the advantages discussed in the 35 U.S.C. 103 rejection of claim 10 in view of Lancia, Guertin, Ellis, and Sherga as well as Guertin’s implied suitability of the closed-cell foam for such purposes, it would have been obvious to provide the structural base layer as a closed-cell foam.
	Regarding claim 12, in addition to the limitations of claim 11, Guertin’s closed cell foam comprises, e.g. expanded polystyrene or expanded polyethylene (e.g. ¶ [0035]).
	Regarding claim 16, in addition to the limitations of claim 10, Lancia discloses said shaped rigid foam, as modified in view of Guertin, defines, e.g. a berm (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Regarding claim 17, in addition to the limitations of claim 10, Lancia discloses the modular foundation structure is configured to support an artificial surface layer including artificial turf (e.g. ¶¶ [0013], [0015], [0017]).  Given Guertin’s modular foundation structure may be provided with a cover (e.g. ¶¶ [0054], [0055]), in order to maintain Lancia’s primary disclosure of use with artificial turf, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Lancia to be configured to support an artificial surface layer including artificial turf.
	Regarding claim 18, in addition to the limitations of claim 10, Lancia discloses the modular foundation structure is configured to support an artificial surface layer (e.g. ¶¶ [0013], [0015], [0017]).  Guertin’s modular foundation structure may be provided with a cover, e.g. a rubber with a soft touch or feel in order to further improve impact absorption (e.g. ¶¶ [0054], [0055]).  Therefore, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Lancia to be configured to support an artificial surface layer including rubber.
	Although not stated as poured-in-place rubber, this is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  No particular parameters are given to the pouring.  Therefore, Guertin’s rubber is considered to adequately read on claim 9.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lancia, Guertin, Ellis, and Sherga as applied to claim 1 above, and further in view of Vonken (US 5,618,853 A).
	Regarding claim 6, although Lancia and Guertin are not specific as to said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, it is understood in the art that a foamed polymer has a lower melting point than the otherwise-same non-foamed polymer, the difference depending on the extent of foaming (Vonken: e.g. Col. 7, ll. 47 – 53, describe a reduction in polystyrene melting point as a result of foaming).  Because the melting point lowers as a result of foaming, one of ordinary skill in the art would have understood the melting point is lower because of a thinner and/or more open foam structure.  In view of the more open nature of an open cell foam compared to a closed cell foam (Vonken: e.g. Col. 4, ll. 53 – 61), one of ordinary skill in the art would have understood an open cell foam would experience a greater melting point reduction as compared to an otherwise comparable closed cell foam.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in maintaining capability for the respective purposes of impact protection, it would have been obvious to provide said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, which are temperatures achievable via foaming as Vonken suggests for the materials Guertin discloses.
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lancia, Guertin, Ellis, and Sherga as applied to claim 10 above, and further in view of Vonken.
	Regarding claim 15, although Lancia and Guertin are not specific as to said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, it is understood in the art that a foamed polymer has a lower melting point than the otherwise-same non-foamed polymer, the difference depending on the extent of foaming (Vonken: e.g. Col. 7, ll. 47 – 53, describe a reduction in polystyrene melting point as a result of foaming).  Because the melting point lowers as a result of foaming, one of ordinary skill in the art would have understood the melting point is lower because of a thinner and/or more open foam structure.  In view of the more open nature of an open cell foam compared to a closed cell foam (Vonken: e.g. Col. 4, ll. 53 – 61), one of ordinary skill in the art would have understood an open cell foam would experience a greater melting point reduction as compared to an otherwise comparable closed cell foam.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in maintaining capability for the respective purposes of impact protection, it would have been obvious to provide said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, which are temperatures achievable via foaming as Vonken suggests for the materials Guertin discloses.

Claims 1 – 3, 9 – 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hebenthal (US 2014/0299410 A1) in view of Guertin (US 2012/0036698 A1), Ellis (US 2015/0322301 A1), and Sherga (US 2014/0018502 A1).
	Regarding claim 1, Hebenthal discloses a modular foundation structure for artificial surface systems (“piece” of a “furniture system”, e.g. “multi-use play structure” 200, 400, 600: e.g. Fig. 2, 4, 6A – 6C, 8A – 9C; ¶¶ [0002], [0034] – [0078], [0087] – [0108]) comprising:
	a structural base layer having contoured and elevated features wherein said structural base layer defines at least one of a mound, tunnel mound, reclined chair, bench, and bridge (“bridge/tunnel structure”, “tunnel with interior shelves”, “bench/tunnel with combination seat, tunnel, and shelf”, “stealth chair/cave”, “convertible and multifunctional zigzag chair”: e.g. Fig. 2, 4, 6A – 6C, 8A – 9C; ¶¶ [0089], [0090], [0093], [0094], [0097], [0100] – [0104]).
	Although Hebenthal discloses the modular foundation structure may comprise foam (“foam”, “padding”: e.g. ¶¶ [0038], [0046], [0047], [0064], [0089], [0090], [0095], [0096], [0100], [0103], [0104], [0107]), Hebenthal is not explicit as to the structural base layer comprising a shaped rigid form having the contoured and elevated features.  Hebenthal is further not specific as to the modular foundation structure further comprising an adhesive layer covering the structural base layer, an impact and thermal protective layer attached to said structural base layer via said adhesive layer, said impact and thermal protective layer being configured to support an artificial surface layer, wherein said impact and thermal protective layer comprises bead molded expanded polypropylene (EPP) foam to have a relatively higher melting point and compression recover factor than said structural base layer, and said adhesive layer comprising a closed foam adhesive.  However, these features would have been obvious in view of Guertin and Ellis.
	Guertin discloses a modular foundation structure for artificial surface systems (“safety padding”: e.g. Fig. 1 – 13; ¶¶ [0008] – [0071]) comprising: 
	a structural base layer comprising a shaped rigid foam having contoured and elevated features (“secondary impact layer”, e.g. “impact layer” 120, 220, 320, 420, of a rigid foam: e.g. Fig. 1 – 4; ¶¶ [0008], [0030], [0033] – [0040], [0042], [0044] – [0049]); 
	an adhesive layer covering the structural base layer (e.g. ¶¶ [0039], [0050]); and 
	an impact protective layer attached to said structural base layer via said adhesive layer, and configured to support an artificial surface layer (“impact layer” 110 less rigid than the “impact layer” 120: e.g. Fig. 1 – 4; ¶¶ [0008] – [0010], [0030] – [0040], [0042], [0043], [0045] – [0049]), 
	said impact protective layer comprising bead molded expanded polypropylene (e.g. ¶ [0043]) having a relatively higher compression recovery factor than said structural base layer (“impact layer” 110, 210, 310, 410 which does not “bounce back” to original shape as readily as “impact layer” 120 and faces outward for absorbing initial impacts: e.g. ¶ [0034]).
	Guertin discloses said impact and thermal protective layer further improves safety by decelerating impact energy before impacting with the more rigid structural base layer (e.g. ¶¶ [0008], [0010], [0031], [0052], [0071]).
	Hebenthal discloses embodiments wherein the modular foundation structure is used in a daycare center as a structure for children’s play furniture which children may climb on or move through (e.g. ¶¶ [0002], [0034], [0066], [0069] – [0076], [0097], [0106], [0107]).  Guertin’s modular foundation structure primarily relates to padding for hockey rinks but may be used elsewhere to protect athletes when they contact stationary objects and hazards (e.g. ¶¶ [0008] – [0010], [0048], [0052], [0068], [0070], [0080], [0081]), and Guertin seeks to rectify issues in the prior art with respect to padding in order to protect a person from injury when contacting stationary objects that can be environmental hazards, in particular small surface area such as corners (e.g. ¶¶ [0002] – [0007], [0070], [0071]).  Although children may not move at the same speed as an athlete, one of ordinary skill in the art would have appreciated children are particularly prone to injury due to their weaker physical strength compared to athletes, misuse of the play equipment, or accidents.  Accordingly, one of ordinary skill in the art would have found Hebenthal’s modular foundation structures to be within the purview of Guertin’s general disclosure of stationary objects and hazards.
	As noted above, Hebenthal’s structural base layer defines at least one of a mound, tunnel mound, reclined chair, bench, or a bridge (e.g. Fig. 2, 4, 6A – 6C, 8A – 9C; ¶¶ [0089], [0090], [0093], [0094], [0097], [0100] – [0104]).  Given such furniture may be climbed on (Hebenthal: ¶ [0097]) or moved under (Hebenthal mentions this as a function of an arch shape in Fig. 6A – 6C but would be understood to apply to other embodiments with similar structures, such as that shown in Fig. 2; e.g. ¶ [0097]), one of ordinary skill in the art would have understood injury may occur due to an individual, child or adult (since adults may be present as supervisors; Hebenthal: e.g. ¶ [0045]), falling an impacting the modular foundation structure.  In the particular case of a tunnel mound, there is a further hazard from an upward movement, e.g. standing or sitting up under the tunnel.  Accordingly, one of ordinary skill in the art would have been motivated to provide protective features to the modular foundation structure which can prevent, or at least limit the extent of, injuries to an individual.
	Ellis discloses closed foam adhesives having thermal insulation and cushioning properties that are particular useful for their higher modulus that contributes to the cushioning properties (e.g. ¶¶ [0005] – [0066], especially ¶¶ [0050], [0053], [0057], [0058], [0061], [0063], [0066]).  Accordingly, one of ordinary skill in the art would have observed such adhesives are relevant to Guertin’s goal to improve impact resistance.
	Therefore, in order to protect an individual from contact injuries with the modular foundation structure, it would have been obvious to modify Hebenthal’s modular foundation structure such that its structural base layer comprises a shaped rigid foam having contoured and elevated features, an adhesive layer covering the structural base layer, an impact protective layer attached to said structural base layer via said adhesive layer, said impact protective layer being configured to support an artificial surface layer, wherein said impact protective layer comprises bead molded expanded polypropylene to have a relatively higher compression recover factor than said structural base layer as Guertin discloses, and said adhesive layer to comprise a closed foam adhesive as Ellis discloses.
	As to the impact protective layer having a relatively higher melting point, thus making it an impact and thermal protective layer, Guertin states the impact protective layer comprises, e.g. expanded polypropylene (e.g. ¶¶ [0043]) and the structural base layer comprises, e.g., expanded polyethylene (e.g. ¶¶ [0035], [0044], [0046], [0048]).
	Polypropylene has typical melting points of 320 to 330 degrees Fahrenheit whereas polyethylene has typical melting points of 250 to 275 degrees Fahrenheit (Sherga: e.g. ¶ [0112]).  Therefore, at least in Guertin’s embodiments wherein a combination of an expanded polyethylene as a closed cell foam (e.g. ¶¶ [0035], [0067]) and an expanded polypropylene as an open cell foam (e.g. ¶¶ [0032], [0043]) is suitable for forming a structure which is advantageous for imparting further impact protection, it would have followed the impact protective layer is also an impact and thermal protective layer having a relatively higher melting point.
	Regarding claim 2, in addition to the limitations of claim 1, Guertin’s shaped rigid foam comprises a closed-cell foam (e.g. ¶¶ [0035], [0043], [0044]).  In view of the advantages discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Hebenthal, Guertin, Ellis, and Sherga as well as Guertin’s implied suitability of the closed-cell foam for such purposes, it would have been obvious to provide the structural base layer as a closed-cell foam.
	Regarding claim 3, in addition to the limitations of claim 2, Guertin’s closed cell foam comprises, e.g. expanded polyethylene (e.g. ¶¶ [0035], [0044], [0046], [0048]).
	Regarding claim 9, in addition to the limitations of claim 1, Guertin’s modular foundation structure may be provided with a cover, e.g. a rubber with a soft touch or feel in order to further improve impact absorption (e.g. ¶¶ [0054], [0055]).  Therefore, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Hebenthal to be configured to support an artificial surface layer including rubber.
	Although not stated as poured-in-place rubber, this is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  No particular parameters are given to the pouring.  Therefore, Guertin’s rubber is considered to adequately read on claim 9.
	Regarding claim 10, Hebenthal discloses an artificial surface system (“piece” of a “furniture system”, e.g. “multi-use play structure” 200, 400, 600: e.g. Fig. 2, 4, 6A – 6C, 8A – 9C; ¶¶ [0002], [0034] – [0078], [0087] – [0108]) comprising: 
	an artificial surface layer (“fabric covering”, “acoustic covering”, e.g. “perforated vinyl”: e.g. ¶¶ [0037] – [0039], [0042, [0043], [0045], [0051], [0087] – [0094], [0097], [0098], [0107]); and 
	a structural base layer having contoured and elevated features wherein said structural base layer defines at least one of a mound, tunnel mound, reclined chair, bench, and bridge (“bridge/tunnel structure”, “tunnel with interior shelves”, “bench/tunnel with combination seat, tunnel, and shelf”, “stealth chair/cave”, “convertible and multifunctional zigzag chair”: e.g. Fig. 2, 4, 6A – 6C, 8A – 9C; ¶¶ [0089], [0090], [0093], [0094], [0097], [0100] – [0104]).
	Although Hebenthal discloses the modular foundation structure may comprise foam (“foam”, “padding”: e.g. ¶¶ [0038], [0046], [0047], [0064], [0089], [0090], [0095], [0096], [0100], [0103], [0104], [0107]), Hebenthal is not explicit as to the structural base layer comprising a shaped rigid form having the contoured and elevated features.  Hebenthal is further not specific as to the modular foundation structure further comprising an adhesive layer covering the structural base layer, an impact and thermal protective layer attached to said structural base layer via said adhesive layer, said impact and thermal protective layer being configured to support an artificial surface layer, wherein said impact and thermal protective layer comprises bead molded expanded polypropylene (EPP) foam to have a relatively higher melting point and compression recover factor than said structural base layer, and said adhesive layer comprising a closed foam adhesive.  However, these features would have been obvious in view of Guertin and Ellis.
	Guertin discloses a modular foundation structure for artificial surface systems (“safety padding”: e.g. Fig. 1 – 13; ¶¶ [0008] – [0071]) comprising: 
	a structural base layer comprising a shaped rigid foam having contoured and elevated features (“secondary impact layer”, e.g. “impact layer” 120, 220, 320, 420, of a rigid foam: e.g. Fig. 1 – 4; ¶¶ [0008], [0030], [0033] – [0040], [0042], [0044] – [0049]); 
	an adhesive layer covering the structural base layer (e.g. ¶¶ [0039], [0050]); and 
	an impact protective layer attached to said structural base layer via said adhesive layer, and configured to support an artificial surface layer (“impact layer” 110 less rigid than the “impact layer” 120: e.g. Fig. 1 – 4; ¶¶ [0008] – [0010], [0030] – [0040], [0042], [0043], [0045] – [0049]), 
	said impact protective layer comprising bead molded expanded polypropylene (e.g. ¶ [0043]) having a relatively higher compression recovery factor than said structural base layer (“impact layer” 110, 210, 310, 410 which does not “bounce back” to original shape as readily as “impact layer” 120 and faces outward for absorbing initial impacts: e.g. ¶ [0034]).
	Guertin discloses said impact and thermal protective layer further improves safety by decelerating impact energy before impacting with the more rigid structural base layer (e.g. ¶¶ [0008], [0010], [0031], [0052], [0071]).
	Hebenthal discloses embodiments wherein the modular foundation structure is used in a daycare center as a structure for children’s play furniture which children may climb on or move through (e.g. ¶¶ [0002], [0034], [0066], [0069] – [0076], [0097], [0106], [0107]).  Guertin’s modular foundation structure primarily relates to padding for hockey rinks but may be used elsewhere to protect athletes when they contact stationary objects and hazards (e.g. ¶¶ [0008] – [0010], [0048], [0052], [0068], [0070], [0080], [0081]), and Guertin seeks to rectify issues in the prior art with respect to padding in order to protect a person from injury when contacting stationary objects that can be environmental hazards, in particular small surface area such as corners (e.g. ¶¶ [0002] – [0007], [0070], [0071]).  Although children may not move at the same speed as an athlete, one of ordinary skill in the art would have appreciated children are particularly prone to injury due to their weaker physical strength compared to athletes, misuse of the play equipment, or accidents.  Accordingly, one of ordinary skill in the art would have found Hebenthal’s modular foundation structures to be within the purview of Guertin’s general disclosure of stationary objects and hazards.
	As noted above, Hebenthal’s structural base layer defines at least one of a mound, tunnel mound, reclined chair, bench, or a bridge (e.g. Fig. 2, 4, 6A – 6C, 8A – 9C; ¶¶ [0089], [0090], [0093], [0094], [0097], [0100] – [0104]).  Given such furniture may be climbed on (Hebenthal: ¶ [0097]) or moved under (Hebenthal mentions this as a function of an arch shape in Fig. 6A – 6C but would be understood to apply to other embodiments with similar structures, such as that shown in Fig. 2; e.g. ¶ [0097]), one of ordinary skill in the art would have understood injury may occur due to an individual, child or adult (since adults may be present as supervisors; Hebenthal: e.g. ¶ [0045]), falling an impacting the modular foundation structure.  In the particular case of a tunnel mound, there is a further hazard from an upward movement, e.g. standing or sitting up under the tunnel.  Accordingly, one of ordinary skill in the art would have been motivated to provide protective features to the modular foundation structure which can prevent, or at least limit the extent of, injuries to an individual.
	Ellis discloses closed foam adhesives having thermal insulation and cushioning properties that are particular useful for their higher modulus that contributes to the cushioning properties (e.g. ¶¶ [0005] – [0066], especially ¶¶ [0050], [0053], [0057], [0058], [0061], [0063], [0066]).  Accordingly, one of ordinary skill in the art would have observed such adhesives are relevant to Guertin’s goal to improve impact resistance.
	Therefore, in order to protect an individual from contact injuries with the modular foundation structure, it would have been obvious to modify Hebenthal’s modular foundation structure such that its structural base layer comprises a shaped rigid foam having contoured and elevated features, an adhesive layer covering the structural base layer, an impact protective layer attached to said structural base layer via said adhesive layer, said impact protective layer being configured to support an artificial surface layer, wherein said impact protective layer comprises bead molded expanded polypropylene to have a relatively higher compression recover factor than said structural base layer as Guertin discloses, and said adhesive layer to comprise a closed foam adhesive as Ellis discloses.
	Regarding claim 11, in addition to the limitations of claim 10, Guertin’s shaped rigid foam comprises a closed-cell foam (e.g. ¶¶ [0035], [0043], [0044]).  In view of the advantages discussed in the 35 U.S.C. 103 rejection of claim 10 in view of Hebenthal, Guertin, Ellis, and Sherga as well as Guertin’s implied suitability of the closed-cell foam for such purposes, it would have been obvious to provide the structural base layer as a closed-cell foam.
	Regarding claim 12, in addition to the limitations of claim 11, Guertin’s closed cell foam comprises, e.g. expanded polystyrene or expanded polyethylene (e.g. ¶ [0035]).
	Regarding claim 18, in addition to the limitations of claim 10, Guertin’s modular foundation structure may be provided with a cover, e.g. a rubber with a soft touch or feel in order to further improve impact absorption (e.g. ¶¶ [0054], [0055]).  Therefore, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Hebenthal to be configured to support an artificial surface layer including rubber.
	Although not stated as poured-in-place rubber, this is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  No particular parameters are given to the pouring.  Therefore, Guertin’s rubber is considered to adequately read on claim 9.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hebenthal, Guertin, Ellis, and Sherga as applied to claim 1 above, and further in view of Vonken (US 5,618,853 A).
	Regarding claim 6, although Lancia and Guertin are not specific as to said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, it is understood in the art that a foamed polymer has a lower melting point than the otherwise-same non-foamed polymer, the difference depending on the extent of foaming (Vonken: e.g. Col. 7, ll. 47 – 53, describe a reduction in polystyrene melting point as a result of foaming).  Because the melting point lowers as a result of foaming, one of ordinary skill in the art would have understood the melting point is lower because of a thinner and/or more open foam structure.  In view of the more open nature of an open cell foam compared to a closed cell foam (Vonken: e.g. Col. 4, ll. 53 – 61), one of ordinary skill in the art would have understood an open cell foam would experience a greater melting point reduction as compared to an otherwise comparable closed cell foam.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in maintaining capability for the respective purposes of impact protection, it would have been obvious to provide said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, which are temperatures achievable via foaming as Vonken suggests for the materials Guertin discloses.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hebenthal, Guertin, Ellis, and Sherga as applied to claim 1 above, and further in view of Robinson (US 5,941,041 A).
	Regarding claim 7, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Hebenthal, Guertin, Ellis, and Sherga, Hebenthal’s shaped rigid foam (as modified in view of Guertin) is a tunnel mound (e.g. Fig. 2, 4, 6A – 6C; ¶¶ [0089], [0090], [0093], [0094], [0097]).
	Although Hebenthal is not explicit as to said tunnel mound comprising a tunnel lined with hard plastic, this feature would have been obvious in view of Robinson.
	MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), as a material for lining the tunnel mound, Hebenthal discloses wood may be used (e.g. ¶ [0089]) but does not mention hard plastic for this purpose.  Given the disclosure permitting climbing (e.g. ¶ [0097]), one of ordinary skill in the art would have understood the lining of Hebenthal’s tunnel mound should be a structural material able to support the weight of children thereon.
	With respect to (2), other embodiments of Hebenthal’s modular foundation structures identify wood and plastic as equivalent materials for building modular foundation structures (e.g. ¶¶ [0100], [0103]).  Robinson makes tunnels for play equipment which can be climbed on from hard plastic so as to provide high strength (e.g. Fig. 6, 7, 15; Col. 2, ll. 24 – 26; Col. 2, l. 56, to Col. 3, l. 4; Col. 3, ll. 34 – 37).
	With respect to (3), the fact Hebenthal identifies wood and plastic as equivalent materials for building other modular foundation structures (e.g. ¶¶ [0100], [0103]) indicate one of ordinary skill in the art would have made a substitution of wood for hard plastic with predictable results. 
	Therefore, it would have been obvious to modify Hebenthal’s tunnel mound to comprise a tunnel lined with hard plastic as Robinson suggests, the rationale being that the substitution of one known material for another lining, in this case wood for hard plastic, yields a predictable result of high strength sufficient for withstanding children climbing thereon.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hebenthal, Guertin, Ellis, and Sherga as applied to claim 1 above, and further in view of Spremberg (EP 2,295,121 A1, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 8, although Hebenthal discloses the modular foundation structure is configured to support an artificial surface layer (“fabric covering”, “acoustic covering”, e.g. “perforated vinyl”: e.g. ¶¶ [0037] – [0039], [0042], [0043], [0045], [0051], [0087] – [0094], [0097], [0098], [0107]), Hebenthal is not explicit as to the configuration for supporting an artificial surface layer including artificial turf.  However, this feature would have been obvious in view of Spremberg.
	Hebenthal discloses a surface layer may include sound absorbing material, where carpet is useful for this purpose (e.g. ¶¶ [0009], [0088], [0107]).  Spremberg discloses sound absorbing artificial turf carpets as covering materials comprising impact resiliency and high stability (e.g. ¶ [0013]).
	As noted in the 35 U.S.C. 103 rejection of claim 1 in view of Hebenthal, Guertin, Ellis, and Sherga, impact protection is a fundamental feature of the modular foundation structure suggested by the combined disclosures thereof.  One of ordinary skill in the art would have therefore appreciated the value in providing protection against multiple impacts, namely maintaining a safe environment over a longer period of time.
	Therefore, it would have been obvious to configure the modular foundation structure to support an artificial surface layer including artificial turf as Spremberg suggests, the motivation being to provide a sound absorbing feature while also having impact resiliency.
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hebenthal, Guertin, Ellis, and Sherga as applied to claim 10 above, and further in view of Vonken.
	Regarding claim 15, although Lancia and Guertin are not specific as to said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, it is understood in the art that a foamed polymer has a lower melting point than the otherwise-same non-foamed polymer, the difference depending on the extent of foaming (Vonken: e.g. Col. 7, ll. 47 – 53, describe a reduction in polystyrene melting point as a result of foaming).  Because the melting point lowers as a result of foaming, one of ordinary skill in the art would have understood the melting point is lower because of a thinner and/or more open foam structure.  In view of the more open nature of an open cell foam compared to a closed cell foam (Vonken: e.g. Col. 4, ll. 53 – 61), one of ordinary skill in the art would have understood an open cell foam would experience a greater melting point reduction as compared to an otherwise comparable closed cell foam.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in maintaining capability for the respective purposes of impact protection, it would have been obvious to provide said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, which are temperatures achievable via foaming as Vonken suggests for the materials Guertin discloses.
	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hebenthal, Guertin, Ellis, and Sherga as applied to claim 10 above, and further in view of Robinson.
	Regarding claim 16, in addition to the limitations of claim 10, Lancia discloses said shaped rigid foam, as modified in view of Guertin, defines, e.g. a berm (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Although Hebenthal is not explicit as to said tunnel mound comprising a tunnel lined with hard plastic, this feature would have been obvious in view of Robinson.
	MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), as a material for lining the tunnel mound, Hebenthal discloses wood may be used (e.g. ¶ [0089]) but does not mention hard plastic for this purpose.  Given the disclosure permitting climbing (e.g. ¶ [0097]), one of ordinary skill in the art would have understood the lining of Hebenthal’s tunnel mound should be a structural material able to support the weight of children thereon.
	With respect to (2), other embodiments of Hebenthal’s modular foundation structures identify wood and plastic as equivalent materials for building modular foundation structures (e.g. ¶¶ [0100], [0103]).  Robinson makes tunnels for play equipment which can be climbed on from hard plastic so as to provide high strength (e.g. Fig. 6, 7, 15; Col. 2, ll. 24 – 26; Col. 2, l. 56, to Col. 3, l. 4; Col. 3, ll. 34 – 37).
	With respect to (3), the fact Hebenthal identifies wood and plastic as equivalent materials for building other modular foundation structures (e.g. ¶¶ [0100], [0103]) indicate one of ordinary skill in the art would have made a substitution of wood for hard plastic with predictable results. 
	Therefore, it would have been obvious to modify Hebenthal’s tunnel mound to comprise a tunnel lined with hard plastic as Robinson suggests, the rationale being that the substitution of one known material for another lining, in this case wood for hard plastic, yields a predictable result of high strength sufficient for withstanding children climbing thereon.
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hebenthal, Guertin, Ellis, and Sherga as applied to claim 10 above, and further in view of Spremberg.
	Regarding claim 17, although Hebenthal discloses the modular foundation structure is configured to support an artificial surface layer (“fabric covering”, “acoustic covering”, e.g. “perforated vinyl”: e.g. ¶¶ [0037] – [0039], [0042], [0043], [0045], [0051], [0087] – [0094], [0097], [0098], [0107]), Hebenthal is not explicit as to the configuration for supporting an artificial surface layer including artificial turf.  However, this feature would have been obvious in view of Spremberg.
	Hebenthal discloses a surface layer may include sound absorbing material, where carpet is useful for this purpose (e.g. ¶¶ [0009], [0088], [0107]).  Spremberg discloses sound absorbing artificial turf carpets as covering materials comprising impact resiliency and high stability (e.g. ¶ [0013]).
	As noted in the 35 U.S.C. 103 rejection of claim 1 in view of Hebenthal, Guertin, Ellis, and Sherga, impact protection is a fundamental feature of the modular foundation structure suggested by the combined disclosures thereof.  One of ordinary skill in the art would have therefore appreciated the value in providing protection against multiple impacts, namely maintaining a safe environment over a longer period of time.
	Therefore, it would have been obvious to configure the modular foundation structure to support an artificial surface layer including artificial turf as Spremberg suggests, the motivation being to provide a sound absorbing feature while also having impact resiliency.

Response to Arguments
Applicant's arguments, see pp. 8 – 10, filed 19 August 2022, with respect to the rejections of claims 1 – 3, 6 – 12, and 15 – 18 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant asserts a berm as Lancia discloses is not a mound.  However, the examiner considers a berm to be a type of mound in view of the provided Merriam-Webster definition of the term.
	Furthermore, assuming arguendo a berm and a mound are different, the examiner notes Hebenthal can be considered for teaching mounds more in line with Applicant’s asserted definition (e.g. Fig. 6A – 6C; 8A – 8C) as well as other shapes, e.g. a tunnel mound shape (e.g. Fig. 2, 6A – 6C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783